            Case 2:21-cv-00344-MTL-MHB Document 6 Filed 03/16/21 Page 1 of 4




        1   WO                                                                                          KM

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                             FOR THE DISTRICT OF ARIZONA
        8
        9    Robert Gonzales,                                  No. CV 21-00344-PHX-MTL (MHB)
       10                          Plaintiff,
       11    v.                                                ORDER
       12
             Stephen Smith, et al.,
       13
                                   Defendants.
       14
       15          Plaintiff Robert Gonzales, who appears to be confined in the Arizona Department
       16   of Corrections,1 has filed, through counsel, a civil rights Complaint pursuant to 42 U.S.C.
       17   § 1983 (Doc. 1) and paid the filing fee. The Court will order Defendants to answer the
       18   Complaint.
       19   I.     Statutory Screening of Prisoner Complaints
       20          The Court is required to screen complaints brought by prisoners seeking relief
       21   against a governmental entity or an officer or an employee of a governmental entity. 28
       22   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
       23   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
       24   relief may be granted, or that seek monetary relief from a defendant who is immune from
       25   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
       26
                   1
       27             See https://corrections.az.gov/public-resources/inmate-datasearch, (search
            “Number Search” for “201977” and click on hyperlink for “Inmate Full Information”) (last
       28   visited Mar. 14, 2021).


TERMPSREF
                Case 2:21-cv-00344-MTL-MHB Document 6 Filed 03/16/21 Page 2 of 4




            1          A pleading must contain a “short and plain statement of the claim showing that the
            2   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
            3   not demand detailed factual allegations, “it demands more than an unadorned, the-
            4   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
            5   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
            6   conclusory statements, do not suffice.” Id.
            7          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
            8   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
            9   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        10      that allows the court to draw the reasonable inference that the defendant is liable for the
        11      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        12      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        13      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        14      allegations may be consistent with a constitutional claim, a court must assess whether there
        15      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        16      III.   Complaint
        17             Plaintiff names Peoria Police Officer Stephen Smith, Unknown Jane Doe Smith, the
        18      City of Peoria, and John and Jane Doe Supervisors as Defendants in his two-count
        19      Complaint. Plaintiff seeks money damages.
        20             Plaintiff alleges that on March 2, 2019, Peoria Police Officers responded to a
        21      burglary call. Defendant Smith encountered Plaintiff, who ran from Smith. Defendant
        22      Smith chased Plaintiff with a police canine, released the canine, and commanded the canine
        23      to bite Plaintiff. Plaintiff asserts the dog caught him, pulled him to the ground, and began
        24      to viciously bite him. Plaintiff alleges Defendant Smith allowed the canine to continue
        25      biting Plaintiff’s arm, while Plaintiff was helpless and subdued.             Plaintiff contends
        26      Defendant Smith “allowed his police canine to continue biting Plaintiff’s arm beyond that
        27      which was necessary to apprehend and detain Plaintiff and this unnecessary use of force
        28      was unreasonable.” Plaintiff also claims that his movements, as he lay on the ground, were


TERMPSREF
                                                               -2-
                Case 2:21-cv-00344-MTL-MHB Document 6 Filed 03/16/21 Page 3 of 4




            1   “merely in reaction to the severe pain caused by the dog’s teeth ripping open Plaintiff’s
            2   flesh.”
            3             In Count One, Plaintiff alleges Defendant Smith violated his Fourth Amendment
            4   rights by using unreasonable, unnecessary, and excessive force against Plaintiff.
            5             In Count Two, Plaintiff alleges Defendants John or Jane Doe Supervisors “have
            6   long been on notice and had knowledge of the dangerous and unconstitutional conditions
            7   that led to the violations Plaintiff’s constitutional and civil rights,” but were deliberately
            8   indifferent “in the screening, hiring, retention, training, and supervision of Police
            9   personnel, employees, and agents, including [Defendant] Smith in this case.” Plaintiff
        10      alleges Defendants John or Jane Doe Supervisors knowingly accepted “formal and
        11      informal Police policies or customs,” condoned indifference to detainee’s physical
        12      condition, and the use of excessive force, “such that death and/or bodily harm to citizens
        13      was likely to occur in a manner similar to that of Plaintiff.”
        14      IV.       Claims for Which an Answer will be Required
        15                Plaintiff has adequately stated a Fourth Amendment excessive force claim in Count
        16      One against Defendant Smith, and Fourteenth Amendment claims in Count Two against
        17      Defendants John or Jane Doe Supervisors for failure-to-train and maintaining customs or
        18      practices of using excessive force. The Court will require Defendant Smith to Answer
        19      Count One of the Complaint.
        20                Although Plaintiff has stated a claim against Defendants John or Jane Doe
        21      Supervisors, the Court will not require service on Defendant Supervisors at this time. The
        22      Ninth Circuit has held that where identity is unknown prior to the filing of a complaint, the
        23      plaintiff should be given an opportunity through discovery to identify the unknown
        24      defendants, unless it is clear that discovery would not uncover the identities, or that the
        25      complaint would be dismissed on other grounds. Wakefield v. Thompson, 177 F.3d 1160,
        26      1163 (9th Cir. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). The
        27      Court will allow Plaintiff 120 days in which to discover the actual names of Defendants
        28      Supervisors, through subpoena or otherwise, and to substitute the Defendants’ actual names


TERMPSREF
                                                             -3-
                Case 2:21-cv-00344-MTL-MHB Document 6 Filed 03/16/21 Page 4 of 4




            1   by filing a “notice of substitution.” See Wakefield, 177 F.3d at 1163. The Court may
            2   dismiss without prejudice Defendants Supervisors if Plaintiff fails to timely file a notice of
            3   substitution unless Plaintiff seeks and is granted an extension of time.
            4   IT IS ORDERED:
            5          (1)    Within 120 days from the filing date of this Order, Plaintiff must file a
            6   “Notice of Substitution,” substituting Defendants Supervisors’ actual names. The Court
            7   may dismiss without prejudice Defendants Supervisors if Plaintiff fails to timely file a
            8   notice of substitution unless Plaintiff seeks and is granted an extension of time.
            9          (2)    Plaintiff must either serve each Defendant or seek a waiver of service for
        10      each Defendant.
        11             (3)    If Plaintiff does not either obtain a waiver of service of the summons or
        12      complete service of the Summons and Complaint on a Defendant within 90 days of the
        13      filing of the Complaint or within 60 days of the filing of this Order, whichever is later, the
        14      action may be dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m).
        15             (4)    Defendants must answer the Complaint or otherwise respond by appropriate
        16      motion within the time provided by the applicable provisions of Rule 12(a) of the Federal
        17      Rules of Civil Procedure.
        18             (5)    Any answer or response must state the specific Defendant by name on whose
        19      behalf it is filed. The Court may strike any answer, response, or other motion or paper that
        20      does not identify the specific Defendant by name on whose behalf it is filed.
        21             (6)    This matter is referred to Magistrate Judge Michelle H. Burns pursuant to
        22      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        23      authorized under 28 U.S.C. § 636(b)(1).
        24             (7)    This matter is assigned to the standard track pursuant to Rule 16.2(b)(3)
        25      of the Local Rules of Civil Procedure.
        26             Dated this 16th day of March, 2021.
        27
        28


TERMPSREF
                                                            -4-
